On January 8,2013, the Defendant was sentenced for Vehicular Homicide While Under the Influence of Alcohol, a felony, in violation of Section 45-5-106, MCA, committed to serve Twenty Five (25) years at Montana State Prison; the Court suggested conditions for parole; and other terms and conditions given in the Judgment and Commitment to Prison on January 8, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
the Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Catherine Truman, Montana Assistant Attorney General.
Before hearing the Application, the Defendant’s counsel made a motion for *98the Sentence Review hearing to be continued to February 2014. The Defendant is waiting to receive a hearing transcript of the Defendant’s sentencing hearing on January 8, 2013, from the court reporter, Stacy Fortune. Defense counsel further requested the Division to provide an Order to the court reporter to produce the hearing transcript. The State had no objection.
DATED this 12th day of December, 2013.
Therefore, it is the unanimous decision of the Division that the Sentence Review hearing in the above-named case is continued to February 2014. Further, the Division will issue an Order to the court reporter, Stacy Fortune, to provide the Defendant with a hearing transcript of his January 8, 2013, hearing, by January 1, 2014.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.